DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 09/29/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim(s) 1–21 are rejected under 35 U.S.C. 103 as being unpatentable over Blok et al. (WO 2016/053541 A1).
	With respect to claim 1, Blok teaches a tire tread composition comprising: 5 to 75 weight percent of diene elastomer; 0 to 40 wt% of processing oil; 20 to 80 weight percent filler; curative agent; and 5 to 30 weight percent of propylene-ethylene-diene terpolymer.  claim 1.  The diene elastomer is more particularly (per hundred parts of rubber or “phr”) 30 to 100 phr of styrene-butadiene rubber (SBR); and 0 to 50 phr of a polybutadiene rubber (BR) having more than 90% 1,4-cis linkages.  ¶¶ 49, 51, 52.  The composition further contains silane coupling agent to facilitate interaction between filler and diene elastomer; and antioxidant to combat oxidative degradation. ¶¶ 70, 84.
	Blok differs from the present claim only because it teaches each of the claimed components in amounts that overlap each of the claimed ranges.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Here, given that 100 phr of diene elastomer is 75 weight percent of the composition, the corresponding amount of processing oil is about 0 to 53 phr, filler is about 27 to 106 phr, and propylene-ethylene-diene terpolymer is about 7 to 40 phr.
	Given that Blok teaches each of polybutadiene, styrene/butadiene copolymer, processing oil, filler, and propylene-ethylene-diene terpolymer overlapping the presently claimed ranges, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare an elastomeric composition as claimed.
	With respect to claim 2, Blok teaches that the composition has a glass transition temperature of 0 to -60°C. claim 8.
	With respect to claim 3, Blok teaches that the filler is a silica-based filler.  claim 2.
	With respect to claim 4, Blok teaches that the filler is a carbon black filler.  claim 3.
	With respect to claim 5, Blok teaches that the filler is a blend of silica-based filler and carbon black filler.  claim 4.
	With respect to claims 6 and 7, Blok teaches that the composition contains 5 to 30 weight percent of a propylene-ethylene-diene terpolymer.  claim 1.  As discussed above, this corresponds to about 7 to 40 phr of the propylene-ethylene-diene terpolymer.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Blok teaches an amount of propylene-ethylene-diene terpolymer substantially overlapping the claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a propylene-ethylene-diene terpolymer in an amount as claimed.
	With respect to claims 8–10, Blok teaches that the propylene-ethylene-diene terpolymer contains 0.5 to 10 weight percent of ethylidene norbornene.  claim 5.
	With respect to claims 11 and 12, Blok teaches that the propylene-ethylene-diene terpolymer contains 2 to 20 weight percent of ethylene.  claim 6.
	With respect to claims 13–15, Blok teaches that the propylene-ethylene-diene terpolymer contains 60 to 95 weight percent propylene.  claim 7.
	With respect to claim 16, Blok teaches that the propylene-ethylene-diene terpolymer contains 0.5 to 10 weight percent of ethylidene norbornene; 2 to 20 weight percent of ethylene; and 60 to 95 weight percent propylene.  Claims 5–7.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  The present disclosure exemplifies its propylene-ethylene-diene terpolymer as containing 1 to 8 weight percent of ethylidene norbornene; 2 to 15 weight percent of ethylene; and 65 to 95 weight percent propylene.  ¶¶ 15, 16, 18.
	Given that Blok teaches a propylene-ethylene-diene terpolymer with a substantially similar chemical structure to that of the present disclosure, it would have been obvious to a person having ordinary skill in the art to select the propylene-ethylene-diene terpolymer taught therein with a reasonable expectation that the terpolymer would possess a glass transition temperature of from about 20°C to about -60°C as claimed.  Otherwise, given that Blok claim 8 teaches an overall composition glass transition temperature of 0 to -60°C, one of ordinary skill in the art would have reasonably expected the terpolymer therein to also to possess a glass transition temperature overlapping this range.
	With respect to claim 17, Blok teaches that the propylene-ethylene-diene terpolymer has a melt flow rate (MFR) at 2.16 kg, 230°C of rom 0.2 to 10 g/10 min.  claim 9.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Blok teaches a propylene-ethylene-diene terpolymer possessing a MFR within the claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a propylene-ethylene-diene terpolymer with a MFR as claimed.
	With respect to claim 18, the composition of Blok is a tire tread composition.  Abstract.
	With respect to claim 19, Blok teaches a tire tread comprising the composition therein.  claim 11.
	With respect to claim 20, Block teaches making the composition by:
	i) mixing all the components, except for curative, in a Banbury mixer from 130°C to 180°C;
	ii) after cooling, using the same Banbury mixer to blend in the curatives during a second pass at from 40°C to 110°C; and 
	iii) obtaining the resulting composition.  ¶ 107.
	With respect to claim 21, Blok teaches a method of balancing the wet traction performance and rolling resistance in a tire tread comprising the composition comprising:
	combining at least a filler, a diene-elastomer, and a curative agent with one or more propylene-ethylene-diene terpolymers to form a tire tread;
	effecting a cure of the components to form a tire tread; and
wherein the level of the propylene-ethylene-diene terpolymer(s) relative to the other components, and its comonomer content, can be varied to improve the balance of wet traction and rolling resistance of a tire tread.  claim 21.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  EP 3208107 A1, WO 2012/069585 A1 are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763